Citation Nr: 0018076	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-07 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of right eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  This appeal arises from an October 1997 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).


FINDINGS OF FACT

1.  The RO, by decision dated in April 1980, denied service 
connection for residuals of right eye injury; the veteran did 
not file a timely appeal and the decision became final.

2.  The only service medical record available is the 
separation examination report dated in June 1955; this 
indicates that the veteran had a traumatic cataract as a 
result of being shot in the eye in 1941, and that his vision 
in the right eye was 20/800.  

3.  Lay statements from friends and the veteran's lifelong 
treating physician submitted in support of his petition to 
reopen his claim indicate that the veteran did not have a 
right eye injury prior to his induction into service; the 
veteran contends that his eye was struck with a rifle butt 
during bayonet practice in service.  


CONCLUSION OF LAW

The RO's denial in April 1980 of service connection for 
residuals of right eye injury is final; new and material 
evidence received since then is sufficient to reopen the 
claim for service connection and warrants a entitlement to 
service connection for residuals of a right eye injury.  38 
U.S.C.A. §§ 1110, 1131, 5107 (b), 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.102, 3.156, 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1980, the RO denied service connection for residuals 
of a right eye injury on the basis that the veteran's service 
separation examination contained a notation that the veteran 
had a traumatic cataract as a result of having been shot in 
the eye in 1941.  A timely appeal was not made following 
notification and that decision became final.

To reopen a previously denied claim, the veteran must submit 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999). 

The veteran has submitted his own statements to the effect 
that he injured his right eye when he was struck by a rifle 
butt during bayonet training in service.  He maintains that 
he was never shot in the eye and had no eye injury prior to 
service.  In lay statements, several longtime acquaintances 
indicated that they were unaware of any eye injury of the 
veteran prior to his entry into service.  Additionally, a 
letter dated in July 1997 from McKee Hargrett, D.O., stated:

This examiner has been the family 
physician in this veteran's family for 
his lifetime from adolescence until 
currently.  It is recalled that at the 
time of induction that he was a young 
adult in excellent health with absolutely 
no visual problems.

The Board finds the evidence submitted by the veteran 
credible.  The evidence, particularly the statement by Dr. 
Hargrett, is judged to be new and material to the issue of 
whether the veteran had a right eye injury prior to entry 
into service, and sufficient to reopen the veteran's claim 
for service connection for residuals of right eye injury.

A VA examination report in December 1998 describes a serious 
injury to the right eye, involving iris dialysis with 
resorption of the intraocular lens.  The examiner noted that 
at the time of the injury one would have anticipated 
immediate loss of vision in the eye with large hyphema and 
severe unrelenting pain; this injury would have been evident 
even to untrained medical personnel.  The examiner doubted 
that this would have resulted from the rifle butt injury 
described by the veteran.

An April 1999 letter from James Taylor, M.D., stated that the 
veteran was first seen in 1980, when he reported a history of 
a rifle butt strike in the Army in 1952.  Dr. Taylor stated 
that the veteran possibly had a hyphema, developed some 
glaucoma and had an injury to the lens of the right eye.  

As there are no service medical records available except for 
the separation examination, it is impossible to say for 
certain whether the veteran had a right eye injury prior to 
service, or whether in fact the veteran suffered a blow from 
a rifle butt during service.  However, given the severity of 
the veteran's right eye condition at the time of separation 
from service in 1955, the Board finds it unlikely that he 
would have been accepted for service had the eye been in that 
condition prior to his induction in 1953.

In any event, regulations provide that reasonable doubt 
regarding service origin is to be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1999).  In considering the 
entirety of the record, including the statements from Dr. 
Hargrett and the veteran's longtime acquaintances, and the 
1998 VA examination report, the evidence for and against the 
claim appears to be in equipoise.  In such case, the Board 
finds that the veteran is entitled to the benefit of the 
doubt as to the origin of his right eye pathology.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).  
Therefore, service connection is warranted for residuals of 
right eye injury.


ORDER

The veteran's claim has been reopened and service connection 
for residuals of right eye injury is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

